Citation Nr: 1037666	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-35 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a right wrist sprain.

4.  Entitlement to service connection for a right knee sprain.

5.  Entitlement to an initial compensable rating for bilateral 
flat feet.

6.  Entitlement to an initial compensable rating for residuals of 
a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to July 1995 and from 
October 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This decision was issued to the Veteran and his 
service representative in June 2004.  A Travel Board hearing was 
held at the RO in February 2009 before the undersigned Veterans 
Law Judge and a copy of the hearing transcript has been added to 
the record.

In June 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's low 
back pain, left wrist disability, and right wrist sprain are not 
related to active service.

3.  In testimony at his February 4, 2009, Travel Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran, through his service representative, requested withdrawal 
of his appeal with respect to the denial of his claim of service 
connection for a right knee sprain.

4.  The competent medical evidence shows that the Veteran's 
service-connected bilateral flat feet are manifested by, at 
worst, complaints of pain and swelling.

5.  The competent medical evidence shows that the Veteran's 
service-connected residuals of a fracture of the left great toe 
are manifested by, at worst, complaints of pain.


CONCLUSIONS OF LAW

1.  Low back pain was not incurred in active service nor may 
arthritis of the low back be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  A left wrist disability was not incurred in active service 
nor may arthritis of the left wrist be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

3.  A right wrist sprain was not incurred in active service nor 
may arthritis of the right wrist be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a right knee sprain.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

5.  The criteria for an initial compensable rating for bilateral 
flat feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2009).

6.  The criteria for an initial compensable rating for residuals 
of a fracture of the left great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, DC 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claims for bilateral flat 
feet and for residuals of a fracture of the left great toe are 
"downstream" elements of the RO's grant of service connection 
for these disabilities in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the RO provided the Veteran with VCAA notice in 
January 2004 and in June 2009.  The January 2004 VCAA notice was 
provided prior to the April 2004 rating decision which denied the 
Veteran's claims; thus, this notice was timely.  Because the 
currently appealed rating decision issued in April 2004 was fully 
favorable to the Veteran on the issues of service connection for 
bilateral flat feet and for residuals of a fracture of the left 
great toe, additional notice is not required with respect to the 
Veteran's higher initial rating claims for these service-
connected disabilities.  The June 2009 VCAA notice letter 
contained additional notice of the Dingess requirements.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  As the Veteran's service connection claims 
for low back pain, a left wrist disability, and for a right wrist 
sprain are being denied in this decision, no new disability 
rating or effective date for an award of benefits will be 
assigned.  Accordingly, any defect with respect to that aspect of 
the notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  The 
Board notes in this regard that, although the Veteran has 
contended that he was treated for his claimed disabilities at the 
Hondo Clinic in Hondo, Texas, and although VA has requested the 
Veteran's private medical records from this facility on numerous 
occasions, there is no record of any response from this facility 
to VA's repeated requests for the Veteran's medical records.  
None of VA's letters requesting the Veteran's medical records 
from the Hondo Clinic were returned as undeliverable by the 
postal service.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in March 2006 
which addressed the contended causal relationship between all of 
his claimed disabilities and active service.  There is no 
evidence, other than the Veteran's statements, which indicates 
that low back pain, a left wrist disability, or a right wrist 
sprain may be associated with service.  The Veteran is not 
competent to testify as to etiology of any of these disabilities 
as they require medical expertise to diagnose.  The Veteran also 
was provided with VA examinations in March 2004 and in March 2008 
which addressed the current nature and severity of his service-
connected bilateral flat feet and residuals of a fracture of the 
left great toe.  Thus, additional examinations are not required.  
As VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection Claims

The Veteran contends that he incurred low back pain, a left wrist 
disability, and a right wrist sprain during active service.  He 
specifically testified in February 2009 that he had slipped and 
fallen down on his wrists during active service.  He also 
testified that he had injured his back doing physical training 
(PT) and had this problem taken care of on an informal basis by a 
physician's assistant whom he knew during active service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for low back pain, a 
left wrist disability, and for a right wrist sprain.  The 
Veteran's service treatment records show that, on enlistment 
physical examination in April 1994 before his first period of 
active service, he denied all relevant medical history and was 
normal clinically.  He was not treated for back or bilateral 
wrist disabilities during his first period of active service.  A 
copy of the Veteran's separation physical examination at the end 
of his first period of active service was not available for 
review.  On periodic physical examination in August 1996, just 
prior to his enlistment physical examination at the beginning of 
his second period of active service, the Veteran's medical 
history and clinical evaluation were unchanged from April 1994.  
At his second enlistment physical examination later in August 
1996, the Veteran's medical history and clinical evaluation again 
were unchanged.  

On December 7, 1998, the Veteran complained of wrist pain for the 
previous 9 days.  He reported that he had fallen on a patch of 
ice and fell forward when he fell.  He also reported experiencing 
a swollen wrist with very little movement for about 4 days after 
his fall.  He stated that his wrists hurt when they moved.  
Objective examination showed normal strength.  He had equal 
strength in both hands.  Both hands looked normal with no 
tenderness to palpation.  The assessment was contusion of the 
wrists from accidental fall on ice.  The Veteran was released to 
full duty.

On December 22, 1998, the Veteran complained of continuing 
bilateral wrist pain from a fall 3 weeks earlier and occasional 
right wrist swelling.  He experienced continued wrist pain when 
he pressed on them and when they were hyperflexed.  Objective 
examination showed the right hand was redder than the left, an 
ability to flex and move the fingers freely, no swelling or 
deformity, and equal grip strength.  The range of motion was 
within normal limits.  The assessment was sprained right wrist 
from previous injury when he fell on ice.  The Veteran again was 
released to full duty.

In July 2003, the Veteran complained of low back pain and mid-
back pain which he rated as 2/10 on a pain scale (with 10/10 
being the worst pain).  He reported being involved in a motor 
vehicle accident in February 2003 which had resulted in 
relatively constant aching in the mid- and lower back with a few 
episodes of severe low back pain and spasms.  He stated that 
prolonged standing increased his low back pain.  He denied any 
other major trauma.  Range of motion testing showed flexion to 
70 degrees (with 90 degrees normal) with a complaint of stiffness 
and full extension, right lateral flexion, and left lateral 
flexion.  The Veteran was prescribed a course of outpatient 
physical therapy.

The Veteran's final separation physical examination in June 2003 
showed that he reported an in-service history of arthritis and 
recurrent back pain, swollen or painful joints, and stated that 
he was in good health.  The in-service examiner stated that his 
history referred to a right wrist injury which occurred during a 
deployment to Hungary, right ankle arthritis, and both feet 
swelling up after being on them for an extended period of time.  
Clinical evaluation was completely normal.

The post-service medical evidence shows that, on VA examination 
in March 2004, the Veteran's complaints included bilateral wrist 
injuries in 1998 after falling down on ice and repeated low back 
injuries during active service.  The Veteran stated that he had 
re-injured his wrists since the initial injury.  He also stated 
that his wrist symptoms occurred intermittently with each 
occurrence lasting for 2-3 days.  He was unable to handle 
excessive weight, over-extend his wrists, or perform any twisting 
motions with his wrists during flare-ups.  He denied experiencing 
any incapacitation due to his wrist injuries.  He stated that his 
low back pain occurred once a month, lasted for 3 days, and was 
localized to the back.  He described his low back pain as aching, 
sharp, and cramping.  He rated his low back pain as 8/10 on a 
pain scale (with 10/10 being the worst pain).  He was unable to 
rotate or stretch during flare ups.

Physical examination in March 2004 showed posture, gait, and both 
wrist joints were within normal limits.  There were no complaints 
of pain on motion of the thoracolumbar spine.  There was no 
muscle spasm or tenderness.  Straight leg raising was negative 
bilaterally.  There was a full range of motion in the wrists and 
the low back.  There was no ankylosis of the spine and no signs 
of intervertebral disc syndrome.  X-rays of the wrists and low 
back were within normal limits.  The VA examiner opined that 
there was no diagnosis for the Veteran's claimed bilateral wrist 
and low back disabilities because there was no pathology to 
render any diagnosis.

On VA outpatient treatment in October 2004, the Veteran's 
complaints included  chronic back pain.  It was noted that he was 
being seen by a civilian doctor who had prescribed medication for 
this complaint.  Objective examination showed he was walking 
stiffly.  The assessment included chronic back pain.  On private 
outpatient treatment that same month, the Veteran complained of 
low back pain.  Objective examination showed tenderness in the 
bilateral paraspinous muscles which increased on range of motion 
testing.  Sensation and motor strength were normal.  The 
assessment was low back strain with severe pain.

On private outpatient treatment in January 2005, the Veteran's 
complaints included bilateral wrist pain and low back pain.  He 
stated that his bilateral wrists had been painful since 1997 when 
he fell forward on to the ground and injured both wrists at the 
same time.  He also reported experiencing low back pain since 
lifting a heavy object in 2003 during active service.  His low 
back pain was not radiating.  Physical examination showed 
4+/5 motor strength, no tenderness to palpation in the wrists, a 
full range of motion in the wrists and low back, and no scoliosis 
or kyphosis.  The assessment included bilateral wrist strain with 
chronic pain and lumbar strain with chronic pain.

A private electromyograph (EMG) of the Veteran's wrists in 
January 2005 showed minimal bilateral demyelinating sensory 
median neuropathy at the wrist, i.e., carpal tunnel syndrome, and 
possible carpal bone/ligamentous injury at or near the wrist.  A 
private magnetic resonance imaging (MRI) scan of the Veteran's 
right wrist in February 2005 essentially was normal with normal 
ligaments and no osseous abnormality.  A private MRI of the 
Veteran's left wrist in February 2005 showed normal flexor and 
extensor tendons, mild degenerative fraying of the scapholunate 
ligament but no central perforation, normal lunotriquetral 
ligament and triangular cartilage, and no osseous abnormality 
with no fracture, marrow edema, or contusion.  There was a small 
ganglion located along the volar aspect of the wrist overlying 
the proximal pole of the scaphoid which resulted in no 
significant mass effect on the carpal tunnel.

On private outpatient treatment in February 2005, the Veteran 
complained of multiple areas of pain involving all 4 extremities.  
Physical examination showed 5/5 motor strength in all extremities 
with no focal areas of tenderness.  The Veteran's MRI scans were 
reviewed.  The assessment included bilateral wrist strain with 
chronic pain and carpal tunnel syndrome and lumbar strain with 
chronic pain.

The Veteran re-injured his left wrist while lifting weights in 
October 2006.  A worker's compensation claim filed in October 
2006 and included in the claims file indicates that, while 
lifting weights on a bench press, the Veteran's left wrist gave 
way and the weights dropped.  He began experiencing left wrist 
pain 1 hour after this injury.  Objective examination of the left 
wrist showed no swelling or obvious deformity.  There was pain on 
lateral movement and rotation of the left wrist.

In January 2007, the Veteran complained of bilateral wrist pain.  
He reported that he had injured his wrists during basic training.  
Objective examination showed no visible swelling, edema, or 
erythema.  There was some weakness with lateral flexion which 
affected his daily use of the right wrist.  The impression was 
probable tendonitis or arthritis.  

On VA examination in March 2008, the Veteran's complaints 
included bilateral wrist and low back pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran stated that, most of the time, 
his back was good although he experienced weekly flare ups of low 
back pain which he rated as 4/10 on a pain scale (with 10/10 
being the worst pain).  He also stated that, every few months, he 
experienced severe flare-ups of low back pain which he rated as 
10/10 on a pain scale following more prolonged bending, lifting, 
or straining.  He worked out 5 days a week and used a treadmill.  
He also reported no limitations in his activities of daily 
living.  With respect to his wrists, the Veteran reported that, 
most of the time, he had no wrist pain.  He experienced wrist 
pain, primarily on the ulnar side, when required to grasp or lift 
heavy items.  His wrist pain shot up his forearms and sometimes 
down in to his little fingers.  His wrist pain occurred a few 
times a month.  Although he had tried a wrist brace in the past, 
he did not use it on a regular basis.

Physical examination in March 2008 showed he walked without a 
limp and could walk on his heels and toes and do a full squat.  
He had no muscle spasms in his back.  His spine was straight.  
All bilateral wrist nerves were intact and he had good strength 
of the finger and wrist flexors and extensors bilaterally.  There 
was no point tenderness or swelling in either of his wrists.  X-
rays of the wrists and lumbosacral spine were normal.  The VA 
examiner opined that it was less likely than not that the 
Veteran's low back problem was related to or caused by his in-
service activity.  The examiner's rationale was that there were 
quite limited records as far as back problems, although the 
Veteran's motor vehicle accident was noted, and the Veteran 
described only intermittent back tightness and soreness and 
otherwise had a normal examination.  The VA examiner also opined 
that the Veteran's bilateral wrist problems were less likely than 
not related to or caused by his in-service activity.  The 
examiner's rationale was that, although the Veteran might have 
some mild carpal tunnel syndrome in both wrists according to his 
history, his bilateral wrist pain was not related to service.

On private outpatient treatment in October 2008, the Veteran 
complained of low back pain.  He reported that he had been doing 
a lot of lifting in an awkward position 4 nights earlier.  
Although he had not experienced any pain at that time, he noted 
back stiffness the next morning.  Objective examination showed 
tenderness in the right L2 paraspinous area and negative straight 
leg raising to 80 degrees.  The assessment was acute low back 
pain.

In July 2009, the Veteran complained of back pain which had 
lasted for 3 weeks.  He reported no relevant medical history.  
Physical examination showed straight leg raising to 80 degrees on 
the left.  The diagnoses included persistent low back pain.

The Board acknowledges that the Veteran was treated for low back 
pain and for bilateral wrist disabilities during his second 
period of active service.  There is no indication, however, that 
he incurred any chronic back or bilateral wrist disabilities 
during service because he was clinically normal at his final 
separation physical examination in June 2003.  The Board also 
acknowledges that the Veteran has been treated for low back and 
bilateral wrist disabilities since his service separation in 
November 2003.  None of the Veteran's post-service VA and private 
treating physicians have related either his low back pain, left 
wrist disability, or right wrist sprain to active service or any 
incident of service.  The Veteran has not identified or submitted 
any competent evidence, to include a medical nexus, relating any 
of these claimed disabilities to active service.  There also is 
no evidence that the Veteran was diagnosed as having arthritis of 
the low back or in either of his wrists within the first post-
service year (i.e., by November 2004) such that service 
connection for arthritis of the low back or in either of the 
wrists is warranted on a presumptive service connection basis.  
See 38 C.F.R. §§ 3.307, 3.309.  The competent medical evidence 
shows instead that repeated x-rays of the Veteran's low back and 
bilateral wrists have been normal.  The Veteran also was 
diagnosed as having probable arthritis of the right wrist in 
January 2007, more than 1 year after his service separation in 
November 2004.  The VA examiner determined conclusively in March 
2008 that neither the Veteran's low back pain nor his bilateral 
wrist disabilities were related to active service.  In summary, 
the Board finds that service connection for low back pain, a left 
wrist disability, and for a right wrist sprain is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his low back and bilateral wrist symptoms have been 
continuous since service.  He asserts that he continued to 
experience symptoms relating to the low back and both wrists 
after he was discharged from service.  In this case, after a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms in either the low back or in the 
bilateral wrists after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history 
of continued low back and bilateral wrist symptoms since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, although he now asserts that his left wrist 
disability began during active service, no in-service history of 
left wrist problems was noted at his service separation 
examination.  The in-service examiner noted only that the 
Veteran's in-service history of swollen joints referred to an in-
service right wrist injury.  Specifically, the service separation 
examination report reflects that the Veteran was examined and his 
wrists and back were found to be clinically normal.  His in-
service history of symptoms at the time of service separation is 
more contemporaneous to service, so is of more probative value 
than the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

The Board observes that the Veteran has not reported his medical 
history consistently to his post-service treating physicians.  
For example, although he re-injured his left wrist while lifting 
weights in October 2006 and filed a worker's compensation claim 
about this injury, the Veteran did not report this post-service 
left wrist injury when seen for bilateral wrist complaints 
approximately 3 months later in January 2007.  Instead, he 
reported only that he had injured both of his wrists during basic 
training.  In October 2008, the Veteran did not report any in-
service history of low back pain and instead reported that his 
low back pain had begun just a few days earlier when he had been 
lifting heavy objects in an awkward position.  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) ( finding that lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, his previous statements made for treatment purposes, 
and his own previous histories of onset of symptoms given after 
service.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms in either the low back or in the bilateral wrists 
since service separation.

Higher Initial Rating Claims

The Veteran contends that his service-connected bilateral flat 
feet and residuals of a fracture of the left great toe are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected bilateral flat feet currently are 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.71a, DC 5276 (acquired flatfoot).  See 38 C.F.R. 
§ 4.71a, DC 5276 (2009).  A zero percent rating is assigned under 
DC 5276 for mild bilateral flat feet with symptoms relieved by 
built-up shoe or arch support.  A minimum 10 percent rating is 
assigned for moderate bilateral flat feet with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, whether 
unilateral or bilateral.  The next higher 30 percent rating is 
assigned for severe bilateral flat feet with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on use, 
and characteristic callosities.  A maximum 50 percent rating is 
assigned for pronounced bilateral flat feet with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances.  
Id.

The Veteran's service-connected residuals of a fracture of the 
left great toe currently are evaluated as zero percent disabling 
(non-compensable) by analogy to 38 C.F.R. § 4.71a, DC 5284 (other 
foot injuries).  See 38 C.F.R. § 4.71a, DC 5284 (2009).  A 
minimum 10 percent rating is assigned under DC 5284 for moderate 
foot injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is assigned 
for severe foot injuries.  A Note to DC 5284 provides that a 
40 percent rating is assigned for actual loss of use of the foot.  
Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for flat 
feet.  The Board acknowledges initially that the Veteran was 
treated for flat feet during active service.  His service 
treatment records show that, at his first enlistment physical 
examination in April 1994, the Veteran denied any relevant 
medical history and clinical evaluation showed normal arches in 
both feet.  He was not treated for flat feet during his first 
period of active service.  A copy of his separation physical 
examination at the end of his first period of service was not 
available for review.  On periodic physical examination in August 
1996, the Veteran denied any relevant medical history and 
clinical evaluation was normal.  At his second enlistment 
physical examination later in August 1996, the Veteran again 
denied any relevant medical history and clinical evaluation again 
showed normal arches in both feet.  

In March 2001, the Veteran's complaints included pain in between 
the second and third metatarsals with edema on the plantar 
surface of the left foot.  He stated that his left foot had been 
swollen for more than 1 week.  Physical examination of the left 
foot showed tenderness to palpation in the metatarsophalangeal 
joint of the great toe, a slightly decreased arch, edema and 
tenderness to palpation between the second and third metatarsals 
distal to the metatarsophalangeal joint, and a full range of 
motion.  The assessment was mild hallux valgus and Morton's 
neuroma.  The Veteran was prescribed first step metatarsal pad 
arch inserts for both feet.

At the Veteran's second separation physical examination in June 
2003, the Veteran's medical history included foot trouble, 
swollen or painful joints, and the need to use corrective devices 
such as orthotics.  The Veteran stated that this history referred 
to both feet swelling after being on them for an extensive period 
of time and a left toe fracture.  Clinical evaluation was 
completely normal.

The post-service medical evidence shows that, on VA examination 
in March 2004, the Veteran's complaints included bilateral feet 
swelling during active service in 2001 where he could not walk.  
The Veteran stated that he experienced bilateral foot pain and 
swelling at rest and while standing or walking.  He had not lost 
any time from work due to this condition.  Physical examination 
of the feet showed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  There was pes planus present in the right 
foot but no tenderness to palpation of the right foot plantar 
surface.  There was a slight degree of valgus present in the left 
Achilles tendon which could be corrected by manipulation.  The 
left foot showed no forefoot/midfoot mal-alignment.  There was no 
tenderness to palpation of the left foot plantar surface.  The 
left Achilles tendon had good alignment.  There was hallux valgus 
present in the left foot with slight angulation and no resection 
of the metatarsal head.  There were no limitations with standing 
and walking.  The Veteran required foot supports which relieved 
his symptoms and pain.  X-rays of the feet showed bilateral 
hallux valgus deformities.  The diagnoses included bilateral 
hallux valgus of the feet and pes planus of the left foot.

On VA examination in March 2008, the Veteran complained of 
recurrent symptoms of a right hallux fracture and an asymptomatic 
nodule about the lateral aspect of the calcaneus on the right 
since a right ankle fracture during active service in 2003.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  It was noted that the Veteran had a 
history of a right hallux fracture originally managed in a 
surgical shoe through resolution.  Physical examination showed 
normal to mild bilateral symmetric pes planus with longitudinal 
arches preserved bilaterally.  There was normal form and function 
of the tibialis posterior and tendo Achilles bilaterally.  There 
was no pain on manipulation of either foot.  Tendo Achilles 
alignment was normal on weight-bearing and non-weight-bearing.  
There was mild tenderness to palpation about the dorsal base of 
the proximal phalanx of the right hallux without swelling, 
deformity, or limitation of motion in and about the adjacent 
articulations.  The Veteran had mild bilateral symmetric bunion 
deformities with hallux valgus.  There was a freely movable 
subcutaneous cyst of 1 cm diameter about the lateral aspect of 
the right heel which was non-tender to examination and without 
inflammatory change.  There was no painful motion, edema, 
weakness, or instability in either foot.  The Veteran's gait and 
weight-bearing were normal without abnormal shoe wear patterns or 
callosities.  The Veteran's walking and standing ability and 
distance tolerance were normal.  The Veteran did not have nor was 
required to have assistive devices.  There was no limitation of 
motion in either foot.  The range of motion in both feet was not 
limited additionally by any of the DeLuca factors.  The diagnoses 
included mild hereditary bilateral pes planus neither caused by 
active service nor advanced by active service beyond normal life 
progression, mild hereditary bilateral bunion deformities neither 
caused by active service nor advanced by active service beyond 
normal life progression, and mild chronic fracture reparative 
soreness in and about the base of the proximal phalanx of the 
right hallux which symptomatically/functionally may be considered 
comparable to mild chronic osteoarthritis.

The Board acknowledges that the Veteran has been treated since 
his service separation for his service-connected bilateral flat 
feet.  The objective medical evidence does not show, however, 
that this disability is more than mildly disabling such that a 
higher initial rating is warranted under DC 5276.  See 38 C.F.R. 
§ 4.71a, DC 5276 (2009).  VA examination in March 2004 showed 
only pes planus in the right foot but no tenderness to palpation 
of the right foot plantar surface.  There was a slight valgus in 
the left Achilles tendon but no inward bowing as would be 
required for a 10 percent rating under DC 5276.  There was no 
tenderness to palpation of the left foot plantar surface.  The 
left Achilles tendon had good alignment.  There was hallux valgus 
in the left foot with slight angulation and no resection of the 
metatarsal head.  The Veteran's foot supports relieved his 
symptoms and pain.  VA examination in March 2008 showed normal to 
mild bilateral symmetric pes planus with arches preserved 
bilaterally, normal Achilles tendons bilaterally, no pain on 
manipulation of either foot, and, at worst, mild tenderness to 
palpation of the right hallux with mild bilateral symmetric 
bunion deformities.  The Veteran has not identified or submitted 
any competent evidence showing at least moderate bilateral flat 
feet such that a higher initial rating is warranted.  Id.  

The Board also acknowledges the Veteran's continuing complaints 
of bilateral foot pain.  Unfortunately, these complaints are not 
supported by the objective medical evidence of record as the VA 
examiner noted in March 2004 that the Veteran's bilateral feet 
symptoms and pain were relieved by his corrective shoe wear.  A 
different VA examiner specifically determined in March 2008 that 
the Veteran's bilateral pes planus had not advanced beyond normal 
life progression as a result of active service.  This examiner 
also noted that there was no limitation of motion, including as 
due to any of the DeLuca factors, in either of the Veteran's feet 
as a result of his service-connected bilateral flat feet.  In 
summary, without competent evidence demonstrating at least 
moderate bilateral flat feet, the Board finds that the criteria 
for an initial compensable rating for bilateral flat feet are not 
met.  Id.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating for 
residuals of a fracture of the left great toe.  The Board 
acknowledges that, although the Veteran was clinically normal and 
reported no relevant medical history at his first enlistment 
physical examination in April 1994 and at his second enlistment 
physical examination in August 1996, he was treated for a left 
great toe fracture during his second period of active service.  
Specifically, when seen in an emergency room (ER) in January 
1997, he complained of pain on the left toe, when putting 
pressure on it, and on flexion.  A history of left great toe 
fracture was noted.  He denied any direct trauma but reported 
that he had been jumping off of trucks lately.  Objective 
examination showed no pain and swelling on weight-bearing.  The 
Veteran's range of motion in the left foot was intact although 
his pain was reproduced with flexion.  The assessment was left 
first toe pain.  The Veteran was put on a physical profile and 
advised to do PT at his own pace.  Although he reported an in-
service history of recurring left great toe pain at his final 
separation physical examination in June 2003, clinical evaluation 
was normal.

The post-service medical evidence shows that the Veteran's 
service-connected residuals of a left great toe fracture is 
manifested by, at worst, pain at rest (as noted on VA examination 
in March 2004).  Physical examination in March 2004 showed no 
limitation of motion or pain in the left foot and only a slight 
degree of valgus instability.  It was noted that the Veteran's 
pain was relieved by corrective shoe wear.  The VA examiner 
concluded that no residuals of the Veteran's left great toe 
fracture were shown on examination.  No foot injuries were noted 
on VA examination in March 2008.  Nor was there any limitation of 
motion in the left foot.  The DeLuca factors also were not 
present in the left foot.  The VA examiner concluded that, at 
worst, the Veteran had a mild bunion deformity in the left foot 
which had not advanced beyond the normal life progression.  There 
is no indication in any of the objective evidence of record that 
the Veteran experiences at least moderate foot injury in the left 
foot as a result of his service-connected residuals of a fracture 
left great toe such that an initial compensable rating is 
warranted for this disability under DC 5284.  Indeed, as noted, 
no residuals of the Veteran's acknowledged left great toe 
fracture were seen on VA examination in March 2004.  The Veteran 
has not identified or submitted any competent evidence showing 
that his service-connected residuals of a left great toe fracture 
result in any current or compensable disability (i.e., by 
demonstrating at least moderate foot injury).  

The Board also acknowledges the Veteran's continuing complaints 
of left great toe pain.  Unfortunately, these complaints are not 
supported by the objective medical evidence of record as the VA 
examiner noted in March 2004 that the Veteran's pain was relieved 
by his corrective shoe wear.  A different VA examiner noted in 
March 2008 that there was no limitation of motion, including as 
due to any of the DeLuca factors, in the Veteran's left foot 
feet.  In summary, the Board finds that the criteria for an 
initial compensable rating for residuals of a left great toe 
fracture also are not met.  See 38 C.F.R. § 4.71a, DC 5284 
(2009).

Finally, because the level of disability experienced by the 
Veteran due to his service-connected bilateral flat feet and his 
service-connected residuals of a fracture of the left great toe 
has been uniform throughout the appeal period, the Board finds 
that consideration of staged ratings is not appropriate for 
either disability.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of extraschedular 
ratings for his service-connected bilateral flat feet and/or 
residuals of a left great toe fracture.  38 C.F.R. § 3.321 
(2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 
(noting that the issue of an extraschedular rating is a component 
of a claim for an increased rating and referral for consideration 
must be addressed either when raised by the Veteran or reasonably 
raised by the record). 

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral flat feet and for service-
connected residuals of a left great toe fracture are not 
inadequate in this case.  As noted, the VA examiner stated in 
March 2004 that no residuals of the Veteran's service-connected 
left great toe fracture were present at that examination.  A 
different VA examiner concluded in March 2008 that the Veteran's 
bilateral flat feet were not related to active service and had 
not advanced beyond normal life progression as a result of such 
service.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of these service-
connected disabilities.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran 
reported at his VA examination in March 2004 that neither of 
these service-connected disabilities had resulted in any lost 
time from work because he was not working at that time.  The 
Veteran reported in March 2008 that he was working for the U.S. 
Department of Homeland Security.  The VA examiner found on 
physical examination that the Veteran's service-connected 
bilateral flat feet and residuals of a left great toe fracture 
did not result in any requirement for extra breaks, restriction 
of tasks, or limitation of work hours in his current job.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dismissal of Service Connection Claim for Right Knee Sprain

Finally, with respect to the Veteran's claim of service 
connection for a right knee sprain, the Board notes that it may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In this case, the appellant testified at his 
Travel Board hearing on February 2, 2009, prior to the 
promulgation of this decision, that he was withdrawing his appeal 
for service connection for a right knee sprain.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the Board 
does not have jurisdiction to review this claim and it is 
dismissed.


ORDER

Entitlement to service connection for low back pain is denied.

Entitlement to service connection for a left wrist disability is 
denied.

Entitlement to service connection for a right wrist sprain is 
denied.

Entitlement to service connection for a right knee sprain is 
dismissed.

Entitlement to an initial compensable rating for bilateral flat 
feet is denied.

Entitlement to an initial compensable rating for residuals of a 
fracture of the left great toe is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


